[Cite as Osting v. Grand Lake St. Park, 2011-Ohio-6590.]



                                      Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us
RONALD U. OSTING

       Plaintiff

       v.

GRAND LAKE ST. PARK

       Defendant

        Case No. 2011-06803-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶1}    On May 2, 2011, plaintiff, Ronald Osting, filed a complaint against
defendant, Department of Natural Resources, asserting that his camper was damaged
during mowing operations while the camper was parked at defendant’s Grand Lake
State Park.
        {¶2}    Plaintiff seeks damages in the amount of $354.36 for costs to replace the
steps to the camper. Plaintiff indicated in his complaint that he received insurance
payments for repair costs amounting to $354.36. As such, plaintiff’s damage claim for
repair expenses would normally be limited to his insurance coverage deductible.1 The
filing fee was paid.
        {¶3}    On July 1, 2011, defendant filed an investigation report stating that
defendant “does not dispute plaintiff’s claim against the State under Chapter 2743. of
the Ohio Revised Code.”                 Defendant pointed out that any collateral source
reimbursement received by plaintiff must be deducted from any damages awarded by
the court.


        1
         R.C. 2743.02(D) states that judgments against the state “shall be reduced by the aggregate of
insurance proceeds, disability award, or other collateral recovery” received by plaintiff.
      {¶4}   On July 15, 2011, plaintiff submitted a memorandum from his insurance
agent verifying that he did not open a claim against his camper insurance.
                                  CONCLUSIONS OF LAW
      {¶5}   Sufficient proof of liability on the part of defendant has been shown. Lewis
v. Caesar Creek State Park, Ct. of Cl. No. 2004-08502-AD, 2005-Ohio-1406.
      {¶6}   Plaintiff has suffered damages in the amount of $354.36, plus the $25.00
filing fee, which may be reimbursed as compensable damages pursuant to the holding
in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d
19, 587 N.E. 2d 990.
                                 Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us
RONALD U. OSTING

        Plaintiff

        v.

GRAND LAKE ST. PARK

        Defendant

        Case No. 2011-06803-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $379.36, which includes the filing fee. Court costs are
assessed against defendant.




                                          DANIEL R. BORCHERT
                                          Acting Clerk

Entry cc:

Ronald U. Osting                          Charles G. Rowan
19080 Rd. 22 S.                           Department of Natural Resources
Ft. Jennings, Ohio 45844                  2045 Morse Road, D-3
                                          Columbus, Ohio 43229-6693
7/25
Filed 8/3/11
Sent to S.C. reporter 12/20/11